Title: To Thomas Jefferson from Simon Snyder, 13 April 1807
From: Snyder, Simon,Lane, Presley Carr
To: Jefferson, Thomas


                        
                            Sir,
                            Lancaster April 13th. 1807
                        
                        We have the honor transmitting to you the enclosed Address of the General Assembly of Pennsylvania,
                            containing not only the sentiments and wishes of a large Majority of the two branches of the Legislature: but also the
                            sincere and unequivocal expression of the Will of her Citizens. Please to Accept our high Consideration
                        
                            Simon Snyder Speaker of the
                            House of Representatives
                            P. C. Lane Speaker of the Senate
                        
                    